Case 1:19-mj-03801-CMM Document 1 Entered on FLSD Docket 11/08/2019 Page 1 of 5




                         U N IT ED STA TES D ISTR ICT C O U R T
                         SOUTHERN DISTRICT O F FLORIDA

                           x o.   IQ- M;-ovTo/- c8-
    UN ITED STA TES O F A M E RICA

    V S.

    CH A RL Y ZA CA R IA S,

              Defendant.
                                   /

                               CR IM INA L CO VER SH EE T


           Did this m atter originate from a matter pending in the Central Region of the
           United States Attorney's Office prior to August 9,2013 (M ag.Judge Alicia
           Valle)? Yes X No
           Did this matter originate from a matter pending in the Northel'
                                                                         n Region ofthe
           United StatesAttorney's Office priorto August8,2014 (M ag.Judge Shaniek
           Maynard)? Yes X No

                                       Respectfully subm itted,

                                       A RIAN A FAJA RD O OR SH AN
                                       UN ITED STA TES A TTORN EY

                                                       '
                                                       j;
                                                        /          -s
                                                                    .
                                                (
                                       KA T LEEN C.C PER STEIN
                                       SPECIA L A SSISTA N T U .S.A TTO RNEY
                                       CourtID N o.A 5502592
                                       99 N .E.4th Street
                                       M iam i,Florida 33132-2111
                                       Tel:(305)961-9062
                                       Email:Kathleen.coopersteiH @ usdoj.gov
  Case 1:19-mj-03801-CMM Document 1 Entered on FLSD Docket 11/08/2019 Page 2 of 5


AO 91(Rev.11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAmerica                    )
                            V.
                                                         ) casexo.19- 'y
                                                                       '-.oyp j-(#4
                  C HARLY ZACARIAS
                                                         )
                                                         )
                                                         )
                                                         )

                                         C RIM IN A L C O M PLA IN T
        1,thecomplainantin thiscase,state thatthe following istruetothebestofmy knowledge and belief.
Onoraboutthedatets)of October23-November7,2019 inthecountyof                            Miami
                                                                                            -Dade             inthe
   Southern    Districtof     Florida     ,thedefendantts)violated:
           CodeSection                                            OffenseDescri
                                                                              ption
21U.S.C.jj841(b)(1)(B)and846            Conspiracyto distribute 500 gram sorm ore ofcocaine.




        Thiscriminalcom plaintisbased on thesefacts'
                                                   .
See attached affidavit.




        d Continuedontheattachedsheet.

                                                                                    plaina '
                                                                                           ssign ture

                                                                         Jerem         n,DEA SpecialAgent
                                                                                  Printednameandtitle

Sworntobeforemeand signed in my presence.

                                                                                                         **
oate: //-y- td:
              h                                                               p
                                                                              (
                                                                                   Judge'ssignature

City and state:                                                     Hon.Chris M .M cAliley,U.S.M agistrate Judge
                                                                                  Printednameand title
Case 1:19-mj-03801-CMM Document 1 Entered on FLSD Docket 11/08/2019 Page 3 of 5




                   AFFID AV IT IN SU PPO RT O F C RIM IN AL C O M PLA IN T

        1,Jerem y N aw yn,SpecialA gent,having been duly sw orn,state the follow ing:

                          IN TRO DU CT IO N A N D A G EN T BA C K G R O UN D

                 1am em ployed asa SpecialAgentoftheU nited StatesD epartm entofJustice,Drug

 EnforcementAdministration($tDEA''),M iamiFieldDivision,HomesteadResidentOffice($ûRO''),
 and havebeen so em ployed since June2009. 1have received num eroushoursoffonnalclassroom

 training in the investigation of narcotics and dangerous dnzgs from the Drug Enforcem ent

 AdministrationAcademyinQuantico,Virginia,andfrom otherspecializedtrainingcourses.Asa
 result, 1 am experienced in the m eans and methods used by persons and drug trafficking

 organizationsto eom m unicate,purchase,transport,store,and distributedrugs,asw ellasthem eans

 and m ethods used to hide profits generated from those transactions. Ihave received training and

 have experience in the investigation ofviolationsofthe federaldrug laws,including the offense

 listed above.

                 ThisA ffidavitisbeing subm itted in supportofa crim inalcom plaintagainstCharly

 ZACARIAS (:VZACARIAS').lrespectfullysubmitthatthereisprobablecausetobelievethat,
 between on oraboutOctober23,2019 and on oraboutN ovem ber7,2019,in M iam i-D ade County,

 ZA CA RIA S conspired to possess w ith intentto distribute 500 gram s or m ore of a m ixture and

 substancecontaining adetectable am ountofcocaine in violation ofTitle21,United StatesCode,

 Sections846and 841(b)(1)(B)(ii).
        3.       The infonnation setforth in thisA ffidavitcom es from m y personalinvolvem entin

 thisinvestigation,asw ellasfrom infonnation provided to m e by otherlaw enforeem ent officers.

 1have notincluded in thisA ffidaviteach and every factknow n to m e aboutthe m atters setforth

 herein,butonly those thatlbelieve are sufficientto establish probable cause.
Case 1:19-mj-03801-CMM Document 1 Entered on FLSD Docket 11/08/2019 Page 4 of 5




                                     PRO BAB LE CA U SE

               On or about October 23,2019,a DEA contidential source (CS1) identified
 ZACA RIA S as a person who had approached CS1 aboutpurchasing one kilogram ofcocaine for

 a price of$28,000. On October24,2019,CS1 notified m e thathe/she had com municated via
 telephone w ith ZA CA RIA S,w ho was requesting to m eet CSI. W ithoutm eeting directly w ith

 CSI,ZA CAR IA S lefta single brick containing a com pressed w hite pow der,w rapped in a pair of

 bluejeanswith ahandwritten notereading ûç28''and Cûllamo''(meaning,tlcallme,''in Spanishj.
 Thispackage w asleftnearthe frontdoorofCS 1'splace ofbusiness. C S1 subsequently contacted

 m e,after w hich law enforcem ent responded and took custody ofthe package. A field test w as

 laterperform ed on the brick,revealing positive results forcocaine.

               On October 30,2019,CS1 w asinstructed to place a telephone callto ZACA RIA S

 tointroduceasecondDEA confidentialsource(CS2)toposeasapotentialbuyerofthekilogram
 of cocaine that had already been delivered to C S1. CS2 subsequently contacted and m et w ith

 ZACARIAS in M iami-Dade County. Though this meeting wasnotrecorded due to equipm ent

 failure,CS2 stated thatZA CARIA S wanted m oney in return forthe kilogram and the tw o agreed

 to m eetlater,atw hich tim e CS2 w ould provide partialpaym entforthe kilogram . Laterthatsam e

 day, CS2 was provided with $4,000.00 to provide ZACARIAS as the partial paym ent.
 ZACA RIA S did notultim ately m eetw ith CS2 to receive thatpaym ent.

        6.     O n N ovem ber 7,2019,CS1 senta recorded textm essage to ZA CA RIA S stating

 thathe/she would be available to m eetlaterthatday. ZA CA RIA S agreed to m eet,stating thathe

 w ished to resolve the problem thathe w as currently experiencing,referring to the kilogram of

 cocaine thathe had previously provided to CS 1 and for w hich he had notyetreceived paym ent.

 Laterthatday,in a recorded m eeting ofZA CA RIA S,CSI,and CS2,ZA CA RIA S elaborated that
Case 1:19-mj-03801-CMM Document 1 Entered on FLSD Docket 11/08/2019 Page 5 of 5




     he needed paymentforthe kilogram ofcocaine he had previously provided in orderto pay the

     person who had supplied him w ith the cocaine. ln response to this,CS2 supplied a sham ,orfalse,

     kilogram ofcocaineto ZACARIAS,who wassubsequently arrested.

                     ZA CAR IA S w as read his M iranda rights in Spanish,and agreed to w aive these

     rights. ZA CAR IA S infonned agents that he had been supplied the kilogram of cocaine by an

     individualasaway forZACARIAS to alleviate financialproblem sthathe wascurrently facing,

     and stated thathe expected to receive $1,000.00 from the sale ofthe cocaine. He stated thathe
     supplied the kilogram ofcocaine to CS l asa w ay to initiate the sale ofthatcocaine. ZA CA RIA S

     stated thathe had com m unicated w ith the originalsupplier of the cocaine,and thatthis supplier

     expected fullpaymentof$27,000laterthatday onNovem ber7,2019.ZACARIA Salsoconsented
     to law enforcem entview ing m essages on hisphone thathe exchanged w ith the supplier.

                                             C O N CLU SION

            8.       Based on the foregoing facts and circum stances,lrespectfully subm itthatthere is
                                                     !)7 .   ' a . %W.> kA'lX*zOG e        G e XX* 'Y
                                                                                                    '** fW W -*'
                                              i                                '
                                                                               -j
     probablecausetobelievethat,betweenonorabot
                                              lltOctober23andonoraboutNovember7,y
                                                     :
                                                     '
                                                                                .019,                       .      '.
                                                                                                                   .


     in M iam iD ade County, ZACARIAS conspired t
                                                fo possesswith intentto distribute 500 crams
                                                                                          i
                                                                                          r or
                                                                                      ''                   '-'''' ''t
                                                     !.$-
                                                     q                                                             '
                                                                                                                   ;
                                                                                                                   êt
 '
                                                     4
     more ofam ixttlre and substance containing adetectable amountofcocaine,in violatioh ofTitle

     21)UnitedStatesCode,Sections846and841(b)i
                                             t1)(B)(ii).
                                                      .                                                            t
                                               7
     FU RTH ER Y OU R A FFIAN T SAY ETH N AU G HT .-
                                                     i
                                                      l


                                                   JEREM N YN,S C L GENT
                                                   DRUG NF RCEMEN A      TICX

     Su ibedandsworntobeforemethis J 'm dayofNovember,2019.
                 x
                                       r(
     CHRIS M .M CA LILEY
     UN ITED STATES M A G ISTR ATE J          GE
